DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
 Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2, 4, and 6 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Josefsson (US 4,537,120).
Regarding Claim 1, Josefsson (US’120) teaches a coating booth 1 comprising: a coating chamber (enclosure 3) provided with a coating device configured to atomize paint (spray applicator for spraying paint) and apply the paint to a coated object (car body 2) such that coating is performed on the coated object by the coating device; a supply air chamber 6B’ placed above the coating chamber, the supply air chamber being configured to supply air to the coating chamber; and a recovery chamber (beneath perforated floor 12 at separator 14) placed below the coating chamber, the recovery chamber being configured to recover paint particles in air discharged from the coating chamber, wherein: air directed from the supply air chamber toward the recovery chamber flows through a predetermined region 
Regarding Claim 2, US’120 teaches that an inlet opening (either 25 or ceiling 9 in the form of a filter) via which the air is introduced from the supply air chamber to the coating chamber is formed in a part of a ceiling of the coating chamber (Figs. 1-3; col. 3, lines 20-24); and the inlet opening is placed so as to correspond to the passage region for the coated object (Figs. 1-3; col. 4, lines 17-22).  
Regarding Claim 4, US’120 teaches that a discharge opening 12 via which the air is discharged from the coating chamber to the recovery chamber is formed in a part of a floor of the coating chamber; and the discharge opening is placed so as to correspond to the passage region for the coated object (Figs. 1-3).  
Regarding Claim 6, US’120 teaches a coating method using a coating booth including a coating chamber 3 provided with a coating device (spray applicator) configured to atomize (spray) paint and apply the paint to a coated object (car body 2) such that coating is performed on the coated object by the coating device, a supply air chamber 6B’ placed above the coating chamber, the supply air chamber being configured to supply air to the coating chamber, and a recovery chamber (beneath perforated floor 12 at separator 14) placed below the coating chamber, the recovery chamber being configured to recover paint particles in air discharged from the coating chamber, the coating method comprising: a step of introducing air directed from the supply air chamber toward the recovery chamber into a predetermined region (zone B) inside the coating chamber, the predetermined region including a passage region B for the coated object, and preventing (e.g. by using inlet nozzles 10) the air directed from the supply air chamber toward the recovery chamber from flowing through a predetermined-region outside region (zone A) inside the coating chamber; and a step of performing coating on the e.g. by air nozzles 10) from flowing through the predetermined-region outside region (Figs. 1-3; col. 3, lines 7-20 and 41-52; col. 3, line 65 to col 4, line 4).
	Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that 
Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Josefsson (US 4,537,120) in view of Clifford et al. (US 2019/0337004).
Regarding Claim 3, US’120 teaches a coating device (spray applicator gun held by an operator 4) configured to atomize paint and apply the paint to a coated object (e.g. car body) (Figs. 1-3; col. 3, lines 7-11). US’120 also teaches that painting can be automated (col. 1, lines 27-28). US’120 fails to teach a coating robot. Clifford et al. (US’004) teach a coating booth comprising a coating booth and a coating device, including a spray gun configured to atomize paint (Abstract; Figs. 4, 5, 6, 10, 12; [0003; 0033]), a robot arm configured to move a spray gun (Fig. 1A; [0003, 0033, 0076]), and a support 110 to which a base of the robot arm is attached (Figs. 1A, 4, 6; [0032]; and the support is placed next to an operator 190 [0047] in a position which permits the operator to perform maintenance and cleaning operations on the robot without having to stop all painting operations and flush the spray booth 200 with fresh air. It would have been obvious to a person of ordinary skill in the art at the time of invention to modify the booth of US’120 with a spray gun configured to atomize the paint, a robot arm configured to move the spray gun, and a support to which a base of the robot arm is attached, wherein the support is placed at a position that does not overlap the inlet opening in a plan view, because US’004 teaches moving an atomizing spray gun moved by an arm of a robot, wherein the arm is attached to a support located next to an operator in a relatively solvent-free environment and US’120 teaches a zone A within the booth into which solvents are prevented from flowing from zone B and in which an operator can stand safely. Moreover, in US’120, Figs. 1-3 suggest an operator standing in a position in zone A that does not overlap with inlet opening 25, 6B, or 6B’ in plan view. It would have been obvious to a person of ordinary skill in the art to modify the booth of US’120 by placing the support in a position that does not overlap the inlet .
Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Josefsson (US 4,537,120) in view of Lee (US 4,601,921).
Regarding Claim 5, US’120 teaches a coating device (spray applicator gun held by an operator 4) configured to atomize paint and apply the paint to a coated object (e.g. car body) (Figs. 1-3; col. 3, lines 7-11). US’120 fails to teach a spray gun having a rotary head, the coating device configured such that filamentous paint is emitted from the rotary head and the filamentous paint is electrostatically atomized. Rotary spray guns which operate in the recited way were conventional in the art at the time of invention. As an example, Lee (US’921) teach a coating device, including a spray gun having a rotary head, the coating device configured such that filamentous paint is emitted from the rotary head and the filamentous paint is electrostatically atomized (Figs. 4, 7, 8, 9; Abstract; col. 4, lines 49-61). Atomization of paint is effected by a combination of centrifugal forces which create the filaments and then the particles and electrostatic forces (col. 4, lines 58-61). US’921 also suggests such a device for painting a vehicle (col. 1, lines 10-29). It would have been obvious to a person of ordinary skill in the art at the time of invention to modify the coating device of US’120 with a spray gun having a rotary head, the coating device configured such that filamentous paint is emitted from the rotary head and electrostatically charged, because US’921 provides evidence that such devices were conventional in the art at the time of invention and suggests such a device for painting automobiles.
Conclusion
No claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER M WEDDLE whose telephone number is (571)270-5346. The examiner can normally be reached 9:30-6:30.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael B Cleveland can be reached on 571-272-1418. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ALEXANDER MARION WEDDLE
Examiner
Art Unit 1712



/ALEXANDER M WEDDLE/Primary Examiner, Art Unit 1712